of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-153549-08 uil the honorable carol shea-porter member u s house of representative sec_104 washington street dover nh attention ----------------- dear congresswoman shea-porter i am responding to your letter dated date on behalf of your constituent - ------------------------- ----- asked about possible relief from the mandatory replacement_period prescribed in sec_1031 of the internal_revenue_code the code ---------------may not be able to complete her like-kind_exchange within the statutorily mandated period because the business she used to facilitate her like-kind_exchange is in bankruptcy a taxpayer does not have to recognize gain_or_loss on the like-kind_exchange of property satisfying the requirements of sec_1031 sec_1031 requires a taxpayer to obtain the replacement_property by the earlier of days after the date the taxpayer transfers the relinquished_property or the due_date determined by extension of the taxpayer’s federal_income_tax return for the year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 of the regulations allows a taxpayer to use a qualified_intermediary qi to facilitate a like-kind_exchange when using a qi generally a taxpayer will transfer the relinquished_property to the qi who will sell the property to a buyer use the proceeds of the sale to purchase the replacement_property and transfer the replacement_property to the taxpayer if the taxpayer receives the replacement_property within the period prescribed in sec_1031 of the code and meets the other requirements of sec_1031 the taxpayer will not recognize gain_or_loss on the like-kind_exchange conex-153549-08 we are sympathetic to -----------------situation but lack the authority to extend the statutorily mandated replacement_period sec_7508a provides the only authority for extending a statutory deadline generally in the case of certain natural disasters terrorist acts or military actions unfortunately sec_7508a does not authorize an extension of the sec_1031 replacement_period due to bankruptcy or other economic factors amending sec_7508a to provide the relief ---------------requests would require congressional action i hope this information is helpful if we can assist you further please contact me or ------ -------------------- at ----- ------------- sincerely s william a jackson william a jackson chief branch office of associate chief_counsel income_tax accounting
